FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAFAEL PAZ,                                      No. 13-72235

               Petitioner,                       Agency No. A073-959-686

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Rafael Paz, a native and citizen of Honduras, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, and review for abuse of discretion the denial of a

motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Paz’s motion to reopen

and rescind his in absentia order, where Paz acknowledges that the notice was

delivered by certified mail to his address of record and that his brother signed for

it. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir. 1997) (notice was sufficient

where it was sent by certified mail to petitioner’s address of record). It follows that

Paz failed to establish a due process violation. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien must show

error and prejudice).

      The agency did not abuse its discretion in denying as untimely Paz’s motion

to reopen to apply for adjustment of status, where it was filed 16 years after entry

of the final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen

must be filed within 90 days of final order of removal).

      We lack jurisdiction to review the agency’s decision not to reopen

proceedings sua sponte. See Go v. Holder, 744 F.3d 604, 609-10 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    13-72235